DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/30/2021 has been entered.

Claim Status
	The restriction requirement was withdrawn in its entirety in the previous Office Action.  Thus claims 11 and 12 are no longer withdrawn.  
	Claims 1, 4-6, 9-12, and 14-18 are pending, all of which have been considered on the merits.

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 9, 21 and 25 under 35 USC 112(b):
	The amendment to claim 9 is effective to obviate the basis of the prior rejection.  The rejection is withdrawn.
	The cancellation of claims 21 and 25 renders the rejections thereof moot.

RE: Rejection of claims 20 and 25 under 35 USC 112(d):
	The cancellation of claims 20 and 25 renders the rejections thereof moot.

RE: Rejection of claims 19-24 under 35 USC 102(a)(1)/103 over Lin et al:	The cancellation of claims 19-24 renders the rejections thereof moot.

RE: Rejection of claims 15-16 under 35 USC 103 over Owens in view of Qayyum et al:
	The base rejection over Owens et al is withdrawn for the reasons set forth above.  The teachings of Qayyum et al do not remedy the deficiency.  The rejection is withdrawn.

Allowable Subject Matter
	Claims 1, 4-6, 9-12 and 14-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633